DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 
(1)  A product and a process specially adapted for the manufacture of said product; or

(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims should be restricted.
           Group I, Claims 1-3, 5-8, 30 and 31, drawn to mixtures.  
          Group II, Claims 10, 11, 16 and 17, drawn Form II monohydrate R-fasoracetam. 
          Group III, Claims 19, 20, 28 and 29, drawn to anhydrate R-fasoracetam.           
            The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:                
PCT Rule 13.1 states that the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). 
PCT Rule 13.2 states that the unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.
Part 1(a), indicates that the application should relate to only one invention, of if there is more than one invention, inclusion is permitted if they are so slinked to form a single general inventive concept.
	Annex B Part 1(b), indicates that “special technical features” means those technical features that as a whole define a contribution over the prior art.
	Annex B Part 1(c), further defines independent and dependent claims. Unity of invention only is concerned in relation to independent claims.   Dependent claims are defined as a claim that contains all the features of another claim and is in the same category as the other claim.   The category of a claim refers to the classification of claims according to subject matter e.g. product, process, use, apparatus, means, etc.
	Annex B Part 1(e), indicates that the permissible combinations of different categories of claims.   Part 1(e)I, states that inclusion of an independent claim for a given product, an independent claim for a process specially adapted for the manufacture of the said product, and an independent claim for a use of the said product is permissible.
	Annex B, Part 1(f), indicates the “Markush practice” of alternatives in a single claim.  Part 1(f)I, indicates the technical  relationship and the same or corresponding special technical feature is considered to be met when (A) all alternatives have a common property or activity, and  (B) a common structure is present or all alternatives belong to a recognized class of chemical compounds.   Further defining (B), Annex B, Part 1(f)(i-iii), the common structure must; a) occupy a large portion of their structure, or b) the common structure constitutes a structurally distinctive portion, or c) where the structures are equivalent and therefore a recognized class of chemical compounds, each member could be substituted for one another with the same intended result.  That is, with a common or equivalent structure, there is an expectation relationship and Part 1(f) iv, indicates that when all alternatives of a Markush grouping can be differently classified, it shall no, take alone, be considered justification for finding a lack of unity.  Part 1(f)v, indicates that
“When dealing with alternatives, if it can be shown that at least one Markush alternative is not novel over the prior art, the question of unity of invention shall be reconsidered by the examiner”.            
   The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
            The forms recited in Groups I-III lack unity of invention because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other.  There is a search and/or examination burden for the patentably distinct species.  Each crystalline form is a “product” with a different chemical identity and physical characteristics, which can be made and sold separately, thus, support separate patents. Further, the compounds contain a piperidine which does not make a contribution over the prior art. Note the anticipatory “X” reference recited on applicants’ own international search report.   Accordingly, unity of invention is considered to be lacking and restriction of the invention in accordance with the rules of unity of invention is considered to be proper.
             Because these inventions lack unity of invention for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter restriction for examination purposes as indicated is proper.
            Applicant may file the divisional subject matter noted in divisional applications.  If applicant wishes a generic expression of the elected invention the claims here need be amended to reflect that election.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


plm
May 5, 2021